Case 21-50032-LSS   Doc 7   Filed 03/17/21   Page 1 of 3
Case 21-50032-LSS   Doc 7   Filed 03/17/21   Page 2 of 3

                    EXHIBIT A
                                            Case 21-50032-LSS                     Doc 7                Filed 03/17/21             Page 3 of 3
                                                                                             Exhibit A
                                                                                            Service List
                                                                                     Served as set forth below

                    Description                                    Name                              Address              Fax                            Email     Method of Service
Notice of Appearance/Request for Notices    Pachulski Stang Ziehl & Jones LLP   Attn: James I. Stang               302-652-4400    jstang@pszjlaw.com            Email
Counsel to the Tort Claimants' Committee                                        10100 Santa Monica Blvd, 13th Fl
                                                                                Los Angeles, CA 90067-4003
Notice of Appearance/Request for Notices    Pachulski Stang Ziehl & Jones LLP   Attn: Robert Orgel                 302-652-4400    rorgel@pszjlaw.com            Email
Counsel for the Tort Claimants' Committee                                       Attn: James O'Neill                                joneill@pszjlaw.com
                                                                                Attn: John Lucas                                   jlucas@pszjlaw.com
                                                                                Attn: Ilan Scharf                                  ischarf@pszjlaw.com
                                                                                919 N Market St.,17th Floor
                                                                                P.O. Box 8705
                                                                                Wilmington, DE 19899-8705




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                            Page 1 of 1
